Pfeifer, J.,
dissenting. A writ of mandamus should be available to relators who have a prima-facie case for a recognized tort but who — due to a jurisdictional *30ping-pong match between two divisions of the court of common pleas — have no court to hear their case.
“Although mandamus normally will not issue to control a court’s discretion, * * * it will issue to require a court to exercise its jurisdiction or discharge its mandatory functions. * * * ” (Citations omitted and emphasis added.) Dapice v. Stickrath (1988), 40 Ohio St.3d 298, 300, 533 N.E.2d 339, 341.
The courts of common pleas are constitutionally obligated to exercise their jurisdiction over the tort of conversion. Section 4(B), Article IV of the Ohio Constitution provides:
“The courts of common pleas and divisions thereof shall have such original jurisdiction over all justiciable matters * * * as may be provided by law.” (Emphasis added.)
The common-law tort of conversion has long been recognized as a cause of action in Ohio. See Woods v. McGee (1836), 7 Ohio 127. If the facts as alleged by relators prove to be true, there is little question that relators have a justiciable claim against the defendant bank. Thus, one division of the common pleas court — whether it be the general division or the probate division — is obligated to hear relators’ case.
The cause of action of conversion is constitutionally guaranteed by other provisions of the Ohio Constitution. Section 16, Article I — which is also known as the “open courts” section — provides:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.”
“It is the primary duty of courts to sustain this declaration of right and remedy, wherever the same has been wrongfully invaded.” Kintz v. Harriger (1919), 99 Ohio St. 240, 124 N.E. 168, paragraph two of syllabus. The “open courts” section of the Constitution requires that a plaintiff with a cause of action for conversion be able to bring that action in a court. See Baltimore & Ohio RR. Co. v. Armstrong, Lee & Co. (1919), 99 Ohio St. 163, 124 N.E. 186.
Requiring appellate review of a cause of action before it can proceed in a court of original jurisdiction is precisely the type of delay that Section 16, Article I prohibits. When the open courts section “speaks of remedy and injury to person, property, or reputation, it requires an opportunity granted at a meaningful time and in a meaningful manner.” Hardy v. VerMuelen (1987), 32 Ohio St.3d 45, 47, 512 N.E.2d 626, 628. Relators have been denied the opportunity to bring their conversion action in a meaningful time and a meaningful manner. Contrary to the assertions of the majority, this delayed process will not provide relators with an adequate remedy. Relators must first wait until their causes of action against *31the defendant law firm are resolved before they will be able to seek a determination by the court of appeals as to which division of the court of common pleas has jurisdiction to hear their claims against the defendant bank. Considering the crowded dockets of today’s courts, relators’ case will be delayed for several years before relators can proceed in a court possessing original jurisdiction to hear their claims.
I, accordingly, dissent from the majority’s opinion and would grant relators’ motion requesting oral argument so that we can review this jurisdictional controversy. If we agree with relators that the general division of the court of common pleas has jurisdiction over their claims, then we should use our mandamus power to ensure that relators are provided with meaningful access to a courtroom.